DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated March 8, 2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18 – 28, 30, 38 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 5 – 8, 12 – 14, and 16 – 19 of U.S. Patent No. 0,292,518 to McDermott in view of U.S. Patent No. 1,509,047 to Lindhorst and U.S. Patent Publication No. 2012/0285613 A1 to Bongiovanni et al. 

McDermott discloses at least one adhesive tab, wherein each of the at least one adhesive tabs comprises: a support material, having an upper side and a lower side; an upper adhesive layer applied above the upper side of the support material; a lower adhesive layer applied below the lower side of the support material; wherein the upper adhesive layer is coupled to the first surface; wherein the securable surface is adapted to be adhered to a target surface; and wherein (i) an upper adhesive layer sheer force is at least 25% greater than a lower adhesive layer sheer force, (ii) an upper adhesive layer peel force is at least twice a lower adhesive layer peel force, or (iii) both options (i) and (ii), wherein force values are measured one hour after application of a respective upper or lower adhesive layer to the target surface (Claims 1 and 12) as in claim 18. With respect to claim 19, the lower adhesive layer comprises a barrier layer and a releasable pressure sensitive lower adhesive layer, wherein a portion of the barrier layer is between the support material and the releasable pressure sensitive lower adhesive layer (Claims 1 and 12).  Regarding claim 20, the support material comprises spaces therein (Claims 2 and 13).  For claim 21, the upper adhesive layer, the lower adhesive layer, or both extend into the spaces within the support material (Claims 2 and 13).  In claim 22, at 1 hour, the upper adhesive layer sheer force is at least 35 psi and the lower adhesive layer sheer force is at least 20 psi (Claims 3 and 14).  With regard to claim 24, at 1 hour, the upper adhesive layer sheer force is at least 35% greater than the lower adhesive layer sheer force, (ii) at 1 hour, the upper adhesive layer peel force is at least three times the lower adhesive layer peel force, or (iii) both options (i) and (ii) (Claims 5 and 16).  As in claim 25, at 1 hour, the lower adhesive layer peel force is 1.5 psi or less (Claims 6 and 17).  With respect to claim 26, wherein (i) an upper adhesive layer sheer force is at least 25% greater than a lower adhesive layer sheer force, (ii) an upper adhesive layer peel force is at least twice a lower adhesive layer peel force, or (iii) both options (i) and (ii), wherein force values are measured twenty-four hours after application of a respective upper or lower adhesive layer to a target surface (Claim 7 and 18). For claim 27, a lower releasable liner, wherein the lower adhesive layer is between the lower side of the support material and the lower releasable liner (Claims 8 and 19).  However, McDermott fails to disclose a securable surface comprising a first surface having a perimeter defined by a perimeter edge, each of the at least one adhesive tabs is positioned completely within the perimeter and is adapted to prevent edges of the securable surface from rolling or curling up after the securable surface is applied to a target surface via the lower adhesive layer, the at least one adhesive tab is adapted to prevent the securable surface from moving after the securable surface is applied to a target surface via the lower adhesive layer, the securable surface comprises exactly one adhesive tab, the first surface is a rug, the adhesive tab is a rug tab, each of the at least one adhesive tabs is a shape selected from the group consisting of a rectangle, a square, a triangle, a strip, a circle, and an ellipse, and the securable surface has exactly one, exactly two, or exactly three adhesive tabs.

Lindhorst teaches a securable surface comprising a first surface (Figure 1, #13) the at least one tab is adapted to prevent the securable surface from moving after the securable surface is applied to a target surface (Page 1, lines 9 – 18), the securable surface comprises exactly one adhesive tab (Figures 1 and 2), the exactly one tab is adapted to prevent edges of the securable surface from rolling or curling up after the securable surface is applied to a target surface (Figure 1; Page 1, lines 9 – 18), the first surface is a rug (Figure 1, #13), the adhesive tab is a rug tab (Figure 1) and each of the at least one adhesive tabs is a shape selected from the group consisting of a triangle (Figure 2) for the purpose of maintaining the rug in a designated position (Page 1, lines 9 – 18).

Bongiovanni et al. teach a securable surface (Figure 1, #10; Abstract) comprising a first surface having a perimeter defined by a perimeter edge (Figure 1, #10), each of the at least one adhesive tabs is positioned completely within the perimeter (Figure 1, #18) and is adapted to prevent edges of the securable surface from rolling or curling up after the securable surface is applied to a target surface via an adhesive layer (Abstract), the at least one adhesive tab is adapted to prevent the securable surface from moving after the securable surface is applied to a target surface via the lower adhesive layer (Abstract), the securable surface comprises exactly one adhesive tab (Figure 1, #18), the first surface is a rug (Figure 1, #10), the adhesive tab is a rug tab (Figure 1, #18), each of the at least one adhesive tabs is a shape selected from the group consisting of a triangle or a strip (Figure 1, #18), and the securable surface has exactly one, exactly two, or exactly three adhesive tabs (Figure 1, #18) for the purpose of preventing the rug from curling (Abstract).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the adhesive tab of McDermott to hold a rug in place as taught by Lindhorst and to prevent the rug from curling as taught by Bongiovanni et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 – 28, 30, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Bries et al. (USPN 6,231,962) in view of “3M Repositionable Tapes” and Bongiovanni et al. (USPGPub 2012/0285613 A1).

Bries et al. disclose securable surface (Figures, #16) comprising: a first surface (Figures 1 – 4, #16), and at least one adhesive tab (Figure 5, #50), wherein each of the at least one adhesive tabs (Figure 5, #50) comprises: a support material, having an upper side and a lower side (Figure 5, #51, 52 and 53); an upper adhesive layer applied above the upper side of the support material (Figure 5, #58); a lower adhesive layer applied below the lower side of the support material (Figure 5, #56); wherein the upper adhesive layer is coupled to the first surface (Figure 5, #58); wherein the securable surface is adapted to be adhered to a target surface (Figures 1 – 4, #16) as in claim 18. With respect to claim 19, the lower adhesive layer comprises a barrier layer and a releasable pressure sensitive lower adhesive layer, wherein a portion of the barrier layer is between the support material and the releasable pressure sensitive lower adhesive layer (Figure 5, #52 and 56).  Regarding claim 20, the support material comprises spaces therein (Column 4, line 46 to Column 5, line 6; Figure 5, #52, wherein foam contains spaces).  For claim 21, the upper adhesive layer, the lower adhesive layer, or both extend into the spaces within the support material (Column 4, line 46 to Column 5, line 6; Figure 5, #52 and 58, wherein foam contains spaces).   In claim 23, the at least one adhesive tab is adapted to prevent the securable surface from moving after the securable surface is applied to a target surface via the lower adhesive layer (Abstract; Figures).  For claim 27, a lower releasable liner, wherein the lower adhesive layer is between the lower side of the support material and the lower releasable liner (Figure 5, #56 and 57).  With regard to claim 28, the securable surface comprises exactly one adhesive tab (Figures 1 – 4, #16 and 18).  However, Bries et al. fail to disclose a securable surface comprising a first surface having a perimeter defined by a perimeter edge, wherein (i) an upper adhesive layer sheer force is at least 25% greater than a lower adhesive layer sheer force, (ii) an upper adhesive layer peel force is at least twice a lower adhesive layer peel force, or (iii) both options (i) and (ii), wherein force values are measured one hour after application of a respective upper or lower adhesive layer to the target surface, each of the at least one adhesive tabs is positioned completely within the perimeter and is adapted to prevent edges of the securable surface from rolling or curling up after the securable surface is applied to a target surface via the lower adhesive layer, at 1 hour, the upper adhesive layer sheer force is at least 35 psi and the lower adhesive layer sheer force is at least 20 psi, at 1 hour, the upper adhesive layer sheer force is at least 35% greater than the lower adhesive layer sheer force, (ii) at 1 hour, the upper adhesive layer peel force is at least three times the lower adhesive layer peel force, or (iii) both options (i) and (ii), at 1 hour, the lower adhesive layer peel force is 1.5 psi or less, and wherein (i) an upper adhesive layer sheer force is at least 25% greater than a lower adhesive layer sheer force, (ii) an upper adhesive layer peel force is at least twice a lower adhesive layer peel force, or (iii) both options (i) and (ii), wherein force values are measured twenty-four hours after application of a respective upper or lower adhesive layer to a target surface, each of the at least one adhesive tabs is a shape selected from the group consisting of a rectangle, a square, a triangle, a strip, a circle, and an ellipse, and the securable surface has exactly one, exactly two, or exactly three adhesive tabs.

	3M Repositionable Tapes teaches double coated tapes having different adhesives on the faceside (upper side) and the backside (lower side), such that an upper adhesive layer peel force is at least twice a lower adhesive layer peel force (see for instance repositionable tape 9416). 3M does not teach wherein force values are measured one hour after application. 3M instead teaches instead wherein force values are measured after 72 hours.

Bongiovanni et al. teach a securable surface (Figure 1, #10; Abstract) comprising a first surface having a perimeter defined by a perimeter edge (Figure 1, #10), each of the at least one adhesive tabs is positioned completely within the perimeter (Figure 1, #18) and is adapted to prevent edges of the securable surface from rolling or curling up after the securable surface is applied to a target surface via an adhesive layer (Abstract), the at least one adhesive tab is adapted to prevent the securable surface from moving after the securable surface is applied to a target surface via the lower adhesive layer (Abstract), the securable surface comprises exactly one adhesive tab (Figure 1, #18), the first surface is a rug (Figure 1, #10), the adhesive tab is a rug tab (Figure 1, #18), each of the at least one adhesive tabs is a shape selected from the group consisting of a triangle or a strip (Figure 1, #18), and the securable surface has exactly one, exactly two, or exactly three adhesive tabs (Figure 1, #18) for the purpose of preventing the rug from curling (Abstract).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an adhesive tab situated within the perimeter of the rug that is adapted to prevent edges of the securable surface from rolling or curling up after the securable surface is applied to a target surface via an adhesive layer in Bries et al. in order to prevent the rug from curling as taught by Bongiovanni et al.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose adhesive materials wherein an upper adhesive layer peel force is at least twice a lower adhesive layer peel force measured one hour after application, at 1 hour, the upper adhesive layer sheer force is at least 35 psi and the lower adhesive layer sheer force is at least 20 psi or wherein, at 1 hour, the upper adhesive layer peel force is at least 2.5 psi and the lower adhesive layer peel force is at least 0.5 psi, or wherein (i) at 1 hour, the upper adhesive layer sheer force is at least 35% greater than the lower adhesive layer sheer force or (ii) at 1 hour, the upper adhesive layer peel force is at least three times the lower adhesive layer peel force, or at 1 hour, the lower adhesive layer peel force is 1.5 psi or less, or wherein (i) an upper adhesive layer sheer force is at least 25% greater than a lower adhesive layer sheer force or (ii) an upper adhesive layer peel force is at least twice a lower adhesive layer peel force wherein force values are measured twenty-four hours after application, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.

Response to Arguments
Applicant’s arguments with respect to claims 18 – 28, 30, 38 and 39 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

With regard to Applicant’s argument that a terminal disclaimer was filed to overcome the double patenting rejection, the Examiner did not find a disclaimer in the response.
With regard to Applicant’s argument that the prior art fails to disclose each of the at least one adhesive tabs is positioned completely within the perimeter and is adapted to prevent edges of the securable surface from rolling or curling up, please see the newly presented rejection in view of Bongiovanni et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496.  The examiner can normally be reached on 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
March 18, 2021